08/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0497



                                 No. DA 19-0497


CITY OF BOZEMAN,

             Plaintiff and Appellee,

      v.

RICHARD WARREN DUMAS, III,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 3, 2020, within which to prepare, serve, and file its

response brief.




DM                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 27 2020